DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 3/15/2021 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.

                                                 Ex Parte Quayle Action       
          Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 ©.G. 213, (Comm'r Pat. 1935).           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
          This application is in condition for allowance except for the following formal matters:
2.        Claims 1-20 are objected to because of the following informalities:
           Regarding claim 1, the claim does not include a transitional phrase setting forth between the preamble and the body of claim.  For clarity, the examiner suggests the applicant to amend the claim as following: “A sensor cap nut that is a nut used with being fixed to a sensor cap, comprising:       the sensor cap is attached to an outer ring of a bearing in a wheel bearing device of an automobile, and has a sensor holder for holding a magnetic sensor, and         the sensor cap nut is made of steel…. .”.

          Claims 2-4 are also objected as they inherit the deficiencies in claim 1.
      
                                                           Reason for Allowance
3.       Claims 1-4 are objected to as being dependent upon objected base claims, but would be allowable if corrected to overcome the claim objections set forth above in this Office action. 4.      The following is a statement of reasons for the indication of allowable subject matter:  
          a.   The closest references are found based on the updated search:
             Nakamura et al. (US. Pub. 20190293122) discloses a protective cover having a cup shape, for use in a bearing device, the bearing device including: a bearing including, on an outer peripheral surface thereof, an inner ring having an inner ring raceway surface; an outer ring, on an inner peripheral surface thereof, having an outer ring raceway surface; and a rolling element rolling between the inner ring raceway surface and the outer ring raceway surface; a magnetic encoder including N poles and S poles, which are alternately arranged at regular intervals in a circumferential direction, the magnetic encoder being located at an inward-side end portion of the bearing and fixed to the inner ring; and a magnetic sensor being opposed to magnetic poles of the magnetic encoder, for detecting rotation of the magnetic encoder, the protective cover being configured to be mounted to the outer ring so as to seal the inward-side end portion of the bearing, the protective cover comprising: a disc part made of a synthetic resin; a sensor holder part made of the synthetic resin and protruding inward from the disc part; and a protruding part made of the synthetic resin, protruding inward from the disc part to be continuous with the sensor holder part, the protective cover being molded through injection molding of the synthetic resin, the disc part having a separation wall which is thinner than other portions of the disc part and separates the magnetic encoder and the magnetic sensor from each other, the protruding part having, at an inward-side face thereof, a gate mark caused by the injection molding, the protruding part being provided with, at an outward-side face thereof, a thickness reduction part extending inward so as to be close to the gate mark (see the specification for more details). 
             Jung et al. (US. Pub. 20180009093) discloses a sensor cap exchange tool device that separates and mounts a wheel speed detection device that is engaged with a rotation central portion of an wheel bearing assembly that is mounted in a knuckle of a vehicle to detect a rotation speed of a wheel and a sensor cap that covers the wheel speed detection device at an outside, the sensor cap exchange tool device comprising: a support bolt having a rear end portion that is screw engaged with a bolt opening of the knuckle to be fixed to the bolt opening; a support bracket that is fixed to a front end portion of the support bolt and that has an inside circumference having a first screw thread; a mover that has a second screw thread that is engaged with the first screw thread at an outside circumference of a first side and that fixes a mover nut to a rotation central portion of a front end surface and that moves in a predetermined direction predetermined direction about the support bracket according to a rotate location; a tool guide that is rotatably engaged with a rear side of the mover through a bearing and that moves in the predetermined direction together with the mover according to a rotation of the mover and that has a tool insertion opening that is open in the predetermined direction; and a separation device and a mounting device that are mounted in the tool insertion opening of the tool guide and that moves in the predetermined direction together with the tool guide according to a rotation of the mover and that comes in close contact with an outside circumference of the sensor cap that is mounted in the wheel bearing assembly to separate the sensor cap from the wheel bearing assembly by pulling the sensor cap or to mount a new sensor cap in the wheel bearing assembly by pushing the new sensor cap (see claim 1 and the abstract for more details).
            Kamiji et al. (US. Pub. 20160244040) discloses a manufacturing method for a protective cover having a sensor holder part for use in a bearing device including; an inner ring with an inner ring track surface on an outer periphery; an outer ring with an outer ring track surface on an inner periphery; a bearing having a rolling element rolling between the inner ring track surface and the outer ring track surface; a magnetic encoder that is positioned at one axial end of the bearing, fixed to the inner ring, and has N and S poles alternately arranged at regular intervals in an circumferential direction; and a magnetic sensor that is opposed to the magnetic poles of the magnetic encoder to detect rotation of the magnetic encoder, wherein the protective cover has: a cup-shaped main part that is formed in a cup shape from a non-magnetic steel plate, positioned at the one axial end of the bearing, and press-fitted into the outer ring; and a synthetic resin sensor holder part that is integrally joined to the cup-shaped main part while holding a nut for attaching the magnetic sensor, the bottom of the cup-shaped main part has a disc portion as a bottommost portion, a cylindrical portion extending axially from an outer edge of the disc portion, and an annular portion extending radially outward from an axial end edge of the cylindrical portion, the cylindrical portion having a concave or a convex, and the manufacturing method comprises: a press working step of forming the cup-shaped main part by press working; and an injection molding step of setting the nut and the cup-shaped main part as insert articles into a metal mold, tightening the mold, charging molten plastic into a cavity to perform injection molding to form a step covering portion covering a step formed by the disc portion and the cylindrical portion at the sensor holder part integrated with the nut and the cup-shaped main part (see the specification for more details).

           b.     Regarding claim 1, the cited references, alone or in combination, do not disclose nor fairly suggest:              “A sensor cap nut that is a nut used with being fixed to a sensor cap, … the nut is made of steel, has a screw portion in which a bolt is screwed to attach the magnetic sensor to the sensor cap, and has a surface on which a zinc-nickel alloy plating layer with a nickel eutectic ratio of 8 to 10% is formed” in combination with all other elements as claimed in independent claim 1. 
           Claims 2-4 depend from claim 1, therefore, they are also allowed.

                                                                  Conclusion5.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
5/15/2022